Citation Nr: 1719155	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-04 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right shoulder with internal derangement. 

Entitlement to an initial evaluation in excess of 10 percent for  DJD of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to December 2008.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran did not request a hearing when he submitted a V9 in January 2010.  

The Board previously remanded this case for additional development in August 2011.  In a September 2015 decision, the Board denied the Veteran's claim.  This decision was vacated by a December 2016 Court of Appeals for Veterans Claims (CAVC) order, which adopted a Joint Motion for Remand (JMR) for reconsideration of the Veteran's claim.  Subsequently, this case was remanded to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Board concludes after review of the record that another remand of the claim on appeal is necessary due to change in law that occurred since the previous remand.  

In July 2016, the CAVC held that 38 C.F.R. § 4.59, read together with 38 C.F.R. §§ 4.40 and 4.45, "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The CAVC determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 -active motion, passive motion, weight-bearing, and non-weight-bearing -is required "in every case in which those tests can be conducted."  Id., at 168, n.7.

The most recent VA examination does not contain range of motion testing results in its entirety as required by Correia; specifically, it lacks discussions for pain associated with passive motion, as well as that with weight-bearing and non-weight-bearing motions.  Fuller consideration of the impact of pain on functional limitations due to his disability is particularly important in a case such as this when the Veteran reported in a March 2009 notice of disagreement that he had been refused 8 jobs because he could not lift more than 40 lbs. due to chronic back and persistent shoulder pain.  Moreover, the Veteran added that if he lifted his arms to chest high for more than a minute he had to put them down due to chronic pain.  

Further, in order to address extraschedular rating assignment under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) as required by the CAVC's remand, a new VA examination incorporating fuller evaluation of the impact of pain to the Veteran's disabilities is pertinent in determining whether the disability presents marked interference with employment.  As such, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain, with the assistance of the Veteran as needed, any records of continuing treatment for the service connected shoulder pathology.  The Veteran should be contacted as needed, to identify places and approximate dates of treatment.  If release of information forms are needed, they should be solicited.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA Shoulder and Arm Condition  Disability Benefit Questionnaire examination to address the nature and severity of his degenerative joint disease of bilateral shoulders.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner must include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, for the shoulders on both sides.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so 

The examiner must also distinguish, to the extent possible, any pertinent symptoms and functional limitations attributable to the Veteran's service-connected shoulder degenerative joint disabilities.  

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




